DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/09/22 have been fully considered but they are not persuasive.
On page 6 regarding claim objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees but notes amendments have created further issues. Please see below.
On page 6 regarding 112 rejections Applicant argues amendments to the specification which indicate the chassis is made of a “framework” as opposed to a “frame” overcome the rejection of record, and confirms they are distinct from one another.
The Examiner respectfully agrees and withdraws 112 rejections.
On page 7 regarding prior art rejections Applicant summarizes the claim amendments and Puchhammer.  On page 8 Applicant summarizes Schvalb.  On pages 9-10 Applicant argues both references fail to teach the invention of claim 1 as a whole.  On page 10 Applicant argues Puchhammer teaches a disc drive without independently articulated fingers and Schvalb teaches each digit includes its own motor, meaning a “single drive” is not actuating each digit of the hand.
The Examiner respectfully disagrees. Applicant’s claim language of having two dinger elements which “travel on different trajectories relative to each other” is not equivalent to what is being argued with regards to Puchhammer having “independently” articulated fingers. Additionally, as regards the single drive, Puchhammer does disclose a single drive.  

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is objected to for claiming “a pivot axis of the two differently oriented pivot axes” when it is unclear whether this is attempting to claim that the two pivot axes actually have a single pivot axis (which doesn’t mechanically make sense to the Examiner, but appears to be what is claimed), or whether this is an attempt to claim “one pivot axis of the two differently oriented pivot axes” (which would effectively select one of the previously identified axes, but isn’t what is claimed). Clarification is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchhammer (US 20080319553 A1) in view of Schvalb et al. (US 20120186383 A1) hereinafter known as Schvalb.
Regarding claim 1 Puchhammer discloses a gripping device comprising:
a chassis (2); 
at least one first finger element (3) mounted pivotally on the chassis (Figure 2; [0025]);
a single drive (6);
a force transmission element coupling the drive to the finger (10),
at least one second finger element mounted pivotably on the chassis (4), coupled to the single drive (Figure 2, [0002]) in such a way that, proceeding from a rest position (e.g. Figure 2) the first and second finger elements travel on different trajectories relative to each other (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Puchhammer was considered capable of performing the cited intended use. For example, Figure 2 shows the fingers in the rest position with different starting positions, meaning they inherently travel on different trajectories if moved. A trajectory is the path an object takes, and if two objects have different starting locations, they inherently take a different path/trajectory relative to each other);  
but is silent with regards to the force transmission element pivoting the finger relative to the chassis about two differently oriented pivot axes, and
the direction of rotation of the drive causing the first and second finger elements to travel on trajectories.
However, regarding claim 1 Schvalb teaches a gripping device which includes force transmission means which couple a drive ([0152]-[0153] motor) to a finger (Figure 2a item 10c) which allows pivoting the finger relative to a chassis (18) about two different oriented pivot axes (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Schvalb discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example Figure 1b item 44, 14a),
and wherein the direction of rotation of the motor dictates the movement of two fingers on different trajectories relative to each other (this is likewise a functional limitation (see explanation above). See also [0105] the digits move as their tendons are actuated by the motor; [0157] the motor can be actuated clockwise or counterclockwise as desired).
Puchhammer and Schvalb are involved in the same field of endeavor, namely gripping devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gripping element of Puchhammer by utilizing a force transmission element which enables pivoting in more than one axis such as is taught by Schvalb in order to allow the gripping device to perform complex, delicate work which requires both gripping motions as well as abduction/adduction motions (e.g. surgeries). Further, the use of the direction of rotation of the motor to provide actuation to enable hand gripping vs. finger extension is obvious in order to allow more accurate placement of fingers as compared to the simple “actuation” to grip and “release” to extend of Puchhammer. The precise rotation allows for more precise finger positioning which allows for a more dexterous hand. 
Regarding claim 2 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
wherein Schvalb further teaches the pivot axes are oriented perpendicularly to one another or don’t intersect one another (Figure 1b shows the axes being perpendicular).
Regarding claim 3 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
wherein Schvalb further teaches the finger is mounted on a support (20) pivotally about one of the pivot axes (14a, [0094]), and the support is mounted pivotally on the chassis about the other pivot (44; [0094]).
Regarding claims 4-5 the Puchhammer Schvalb Combination teaches the gripping device of claim 3 substantially as is claimed,
wherein the Combination further teaches the transmission is pivotally secured on the finger (the combination requires the transmission to be secured to the finger in a manner that allows the pivoting of the finger relative to the transmission unit/motor, since if the transmission were not provided in such a way, the force would not actually be able to be transmitted to the finger as is described. See also Puchhammer Figure 5, [0028] and Schvalb [0016]).
Regarding claim 6 the Puchhammer Schvalb Combination teaches the gripping device of claim 5 substantially as is claimed,
wherein the Combination further teaches the transmission is mounted on the finger by a cardan joint or by a ball-and-socket joint, and wherein movement of the finger about the pivot axes is controlled by the transmission (see the rejection/combination to claim 1 above. See also Schvalb [0094]. The combination teaches the transmission of the power to the joint/tendon via the elastic tendon elements, which transmits the power through a cardan joint).
Regarding claim 7 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
wherein Puchhammer further discloses the transmission element is mounted pivotally about a bearing pin (18) on a rotatable arm (8) driven by the drive ([0026]).
Regarding claim 8 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the transmission is mounted pivotally (Figure 5; [0026] the transmissions 10 are pivoting as elements 7/8 move) about an axis oriented perpendicular to a longitudinal extent of the bearing pin (at least one of the transmissions extends/mounts about an axis (e.g. the transmission longitudinal axis) which is seen (Fig 5) to be perpendicular to a longitudinal extent of the bearing pin (18) which is seen to head into the page).
Regarding claim 9 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the rotatable arm (8) is mounted at a frame (7) on a bearing arm pivotable about an axis ([0026] the rotary disk 7 is rotatably mounted indicating it is pivoting around an axis of a bearing “arm”).
Regarding claim 10 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the rotatable arm (8) is driven by a rotary disk (7) mounted in the chassis (2).
Regarding claim 11 the Puchhammer Schvalb Combination teaches the gripping device of claim 9 substantially as is claimed,
wherein Puchhammer further discloses the frame (7) is mounted displaceable in one plane on the chassis (Figure 5; [0026]-[0027]).
Regarding claim 12 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein the Combination further teaches a pivot axis of the finger intersects an axis formed by the bearing pin (this is considered inherent, since there are multiple finger axes of the finger which are perpendicular to one another (see the rejection to claim 1 above in light of Schvalb), and thus no matter the bearing pin axis, it will intersect at least one of the axes of the finger pivot).
Regarding claim 13 the Puchhammer Schvalb Combination teaches the gripping device of claim 7 substantially as is claimed,
wherein Puchhammer further discloses the transmission is configured to transmit tensile force and compressive force ([0027] transmission of much higher tensile forces than compressive forces).

Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchhammer in view of Schvalb as is applied above, further in view of Simmons (US 20070213842 A1).
Regarding claim 20 the Puchhammer Schvalb Combination teaches the gripping device of claim 1 substantially as is claimed,
but is silent with regard to there being a frame coupled to the second finger element.
However, regarding claim 20 Simmons teaches wherein a frame can enclose/couple to a finger element ([0008]; Merriam-Webster defines a “frame” as “the physical makeup of an animal and especially human body; the underlying constructional system or structure that gives shape or strength (as to a building); an open case or structure for admitting, enclosing, or supporting something; an enclosing border; the matter or area enclosed in such a border” etc. A covering which encloses the underlying finger is understood to meet the definition of a frame). Puchhammer and Simmons are involved in the same field of endeavor, namely gripping devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gripping device of the Puchhammer Schvalb Combination so that the finger includes a frame as is taught by Simmons in order to provide a cover for the finger, thus protecting the internal working parts from interference and/or dust, which might interfere with the device’s inner workings, thus prolonging the life and safety of the gripping device in general.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Jacqueline Woznicki/ Primary Examiner, Art Unit 3774                                                                                                                                                                                                       06/19/22